Hart, J., (after stating the facts). The judgment of the chancery court was correct. As stated in Amis v. Conner, 43 Ark. 337, he who offers a reward has the right to prescribe any terms he may see fit, and these terms must be complied with before any contract arises between him and the claimant. The plaintiff seeks to reverse the judgment upon the ground that he was entitled to a reward of $35 for each of the three persons convicted. The record shows that the three persons were convicted of cutting the same tree at the same time. The reward was for information resulting in the arrest and conviction of any one cutting trees on the land of Goodwin. The word, “any one,” in the sense it was used, included all persons participating in the same act. The word frequently extends to an indefinite number of persons included in the same transaction. Here the three persons were engaged in cutting the same tree at the same time, and we think, when the reward is construed as an entirety, the word “any one” was intended to include all who might participate in the same act of trespass. The decree is affirmed.